United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1769
                                   ___________

United States,                          *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Keith Brian Carter,                     *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 5, 2007
                                Filed: September 11, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Keith Brian Carter appeals the sentence the district court1 imposed after
revoking his supervised release. He also moves to supplement the record on appeal.
We grant his motion and affirm the sentence.

      In 1993 Carter was sentenced to 120 months in prison; his 8-year term of
supervised release commenced in May 1999. At a March 2007 revocation hearing,
Carter admitted violating conditions of his release. Subject to an advisory Guidelines

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
range of 6-12 months in prison, Carter requested a sentence within that range with no
further supervision. The court imposed a sentence of 12 months and 1 day in prison,
followed by 5 years of supervised release.

       We hold that the revocation sentence is not unreasonable. See United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review). The
district court properly considered relevant factors, including Carter’s history and
characteristics, the need for deterrence, and the advisory Guidelines range and other
sentencing options. See 18 U.S.C. §§ 3553(a), 3583(c); United States v. Nelson, 453
F.3d 1004, 1006 (8th Cir. 2006) (in fashioning revocation sentence, district court is
to consider advisory sentencing range and policy statements found in Chapter 7 of
Guidelines, as well as certain additional § 3553(a) factors); United States v. Larison,
432 F.3d 921, 923 (8th Cir. 2006) (district court need not list every § 3553(a)
consideration when sentencing defendant upon revocation of supervised release).

      Accordingly, we affirm.
                     ______________________________




                                          -2-